Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 1 of 27 PageID #: 11484
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 2 of 27 PageID #: 11485
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 3 of 27 PageID #: 11486




                    1. A first apparatus for receiving data from a second apparatus, the first
                    apparatus comprising: . . .

                    create . . . a path that includes one or more data structures that indicate a
                    sequence of routines for processing packets in the message;

                    store the created path; and

                    process subsequent packets in the message using the sequence of
                    routines indicated in the stored path,

                    wherein the sequence includes a routine that is used to execute a
                    Transmission Control Protocol (TCP) to convert one or more packets
                    having a TCP format into a different format.
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 4 of 27 PageID #: 11487
         Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 5 of 27 PageID #: 11488




wherein the sequence includes a routine that is used to execute a Transmission Control
Protocol (TCP) to convert one or more packets having a TCP format into a different format
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 6 of 27 PageID #: 11489
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 7 of 27 PageID #: 11490
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 8 of 27 PageID #: 11491
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 9 of 27 PageID #: 11492
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 10 of 27 PageID #: 11493
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 11 of 27 PageID #: 11494
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 12 of 27 PageID #: 11495
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 13 of 27 PageID #: 11496
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 14 of 27 PageID #: 11497
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 15 of 27 PageID #: 11498
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 16 of 27 PageID #: 11499
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 17 of 27 PageID #: 11500
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 18 of 27 PageID #: 11501
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 19 of 27 PageID #: 11502
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 20 of 27 PageID #: 11503
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 21 of 27 PageID #: 11504
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 22 of 27 PageID #: 11505
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 23 of 27 PageID #: 11506
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 24 of 27 PageID #: 11507
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 25 of 27 PageID #: 11508
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 26 of 27 PageID #: 11509
Case 2:18-cv-00053-JRG Document 250-6 Filed 01/13/20 Page 27 of 27 PageID #: 11510
